Citation Nr: 0328590	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  95-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the RO in 
New York, New York, which denied entitlement to eligibility 
for financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only.  The 
veteran filed a notice of disagreement in March 1994, and 
after issuance of a statement of the case in January 1995, 
timely perfected an appeal.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2003.  A copy of the transcript of 
that hearing is of record.


REMAND

In his May 2003 hearing before the undersigned, the veteran 
testified that his vision has worsened and that he now wears 
bifocals because of trouble reading smaller things, including 
the speedometer of his car.

In light of the above, the Board finds that a contemporaneous 
eye examination is necessary for adjudication of the claim.

Accordingly, the case is Remanded to the RO for the following 
actions: 

1.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003), as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

2.	The veteran should be afforded an 
appropriate vision examination, in 
order to determine the current 
severity of his eye disability.  
Specifically, is the corrected 
central visual acuity in his 
remaining eye 20/200 or worse; or 
has the widest diameter of the 
visual field in that eye contracted 
to an angle of 20 degrees or less? 

3.	The claims folder must be made 
available to the examiner and all 
indicated tests, studies and 
evaluations should be performed.  If 
any development is incomplete, 
including if the requested 
examination does not include all 
test reports and special studies 
required, appropriate corrective 
action should be taken.   

4.	Thereafter, the RO should 
readjudicate the claim. If the 
benefit sought on appeal remains 
denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
and given an appropriate opportunity 
to respond.  Thereafter the case 
should be returned to the Board if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



